Citation Nr: 0415820	
Decision Date: 06/18/04    Archive Date: 06/23/04

DOCKET NO.  03-25 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
skin disorder, including seborrheic dermatitis.

2.  Entitlement to service connection for sarcoidosis of the 
lungs, skin, and epididymis.

3.  Entitlement to service connection for residuals of 
anthrax preventative injection.


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel






INTRODUCTION

The veteran served on active service from December 1987 to 
May 1995, including service in Southwest Asia during the 
Persian Gulf War.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2003 rating decision of the 
Albuquerque, New Mexico, Department of Veterans Affairs (VA) 
Regional Office (RO).  

The issues of service connection for sacrcoidosis of the 
lungs, skin, and epididymis, and service connection for a 
skin disorder, including seborrheic dermatitis, are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify you if further action is 
required on your part.  


FINDINGS OF FACT

1.  In December 1995, the RO denied service connection for 
seborrheic dermatitis.  The veteran did not appeal.

2.  Evidence received since the December 1995 rating decision 
was not previously of record, relates to an unestablished 
fact necessary to substantiate the claim for service 
connection for a skin disorder, and raises a reasonable 
possibility of substantiating the claim.

3.  There are no identified residuals of the in-service 
anthrax preventative injection.


CONCLUSIONS OF LAW

1.  The December 1995 rating decision denying the veteran's 
claim for entitlement to service connection for seborrheic 
dermatitis is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 20.302 (2003).  

2.  Evidence submitted since the December 1995 rating 
decision is new and material; thus, the requirements to 
reopen the claim of service connection for a skin disorder 
have been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2003).

3.  The veteran is not entitled to service connection for 
residuals of an anthrax injection.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  A skin disorder, including seborrheic dermatitis

With respect to this claim, the Board has determined that the 
evidence of record supports reopening.  Consequently, any 
lack of notice and/or development which may have existed 
under the Veterans Claims Assistance Act of 2000 (VCAA) 
cannot be considered prejudicial to the veteran, and  remand 
for such notice and/or development is unnecessary.  

Service connection for seborrheic dermatitis was denied by 
the RO in December 1995.  The veteran was notified of this 
decision and his appellate rights, and did not appeal.  The 
initial issue before the Board, therefore, is whether the 
veteran has submitted new and material evidence to reopen 
this claim.  In the June 2003 statement of the case (SOC), as 
well as in the supplemental statement of the case (SSOC) 
issued in September 2003, the RO denied the veteran's claim 
on the merits following essentially a de novo review of the 
record.  The requirement of submitting new and material 
evidence to reopen a claim is a material legal issue the 
Board is required to address on appeal despite the RO's 
findings.  Barnett v. Brown, 83 F.3d 1380, 1383-1384 (Fed. 
Cir. 1996).  In light of the Board's legal duty to determine 
whether the veteran has submitted new and material evidence 
to reopen his previously denied claim, the Board will address 
that issue initially, and thus the issue has been rephrased 
as noted on the title page.  

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303(a), 3.304 (2003).  

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999). 

With regard to the dermatitis claim, the RO's 1995 decision 
is a final decision not subject to revision on the same 
factual basis.  38 U.S.C.A. § 7105.  In order to reopen his 
claim, the veteran must present new and material evidence.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

Evidence associated with the claim in 1995 included available 
service medical records.  The veteran was treated for 
dermatitis in service.  He reported in his claim in 1995 that 
he suffered from this problem since December 1991.  It was 
noted he failed to report for a VA examination to ascertain 
whether there was current disability in December 1995.  Based 
on those facts, the RO concluded in December 1995 that there 
was no current disability.  Thus, service connection was 
denied.  

Evidence submitted since the denial in 1995 includes VA 
treatment records which show that the veteran has a diagnosis 
of skin problems, including keratosis pilaris.  

New evidence is defined as existing evidence not previously 
submitted to agency decision makers.  Material evidence is 
defined as existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  38 
C.F.R. § 3.156(a).  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  When determining whether a claim 
should be reopened, the credibility of the newly submitted 
evidence is presumed. Justus v. Principi, 3 Vet. App. 510 
(1992).

This evidence showing the presence of a current skin disorder 
when considered with previous evidence of record, relates to 
unestablished fact necessary to substantiate the claim.  38 
C.F.R. § 3.156.  The veteran had complaints relevant to the 
skin in service.  He contends, in essence, that he has had 
this condition since active service.  A lay person can 
provide probative eye-witness evidence of visible symptoms.  
As such the Board finds that this evidence is new and 
material and the claim is reopened.

B.  Residuals of Anthrax injection

Duty to notify and assist

In November 2000, the President of the United States signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub.L. No. 106-475, 114 Stat. 2096 (2000).  This act 
introduces several fundamental changes into the VA 
adjudication process.  In effect, this legislation eliminates 
the requirement under the old 38 U.S.C.A. § 5107(a) (West 
1991) that a claimant must present a well-grounded claim 
before the duty to assist is invoked.

Concerning VA's duty to notify the appellant, in Pelegrini v. 
Principi, 17 Vet. App. 412 (2004), the Court of Appeals for 
Veterans Claims (Court) recently held that a VCAA notice 
letter consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Id.  

VA satisfied this duty by means of a letter to the veteran 
from the RO dated in November 2002, as well as by the 
discussions in the February 2003 rating decision and the July 
2003 statement of the case (SOC) and the September 2003 
supplemental statement of the case (SSOC).  By means of these 
documents, the veteran was told of the requirements to 
establish service connection and the reasons for the denial 
of his claim.  The November 2002 letter, which was issued 
prior to the initial adjudication of the claim, advised him 
of his and VA's respective duties and to tell VA about any 
additional information or evidence he wanted VA to attempt to 
obtain for him.  Even though the veteran was not specifically 
asked to submit any evidence in his possession pertaining to 
the claim, he was told about the information and evidence 
needed from him, which would elicit any relevant evidence in 
his possession.  He was specifically told that in order to 
substantiate his claim, the evidence had to show a current 
physical disability, and that he could submit his own 
statements or statements from other people describing his 
disability.  He was also told that the best type of evidence 
to submit would be statements from physicians, and that he 
should send the evidence itself or information describing the 
evidence to the RO.  Therefore, the Board finds that the 
Department's duty to notify has been satisfied.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. 
Principi, 16 Vet. App. 370 (2002).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2003).  The RO obtained the veteran's service medical 
records and VA treatment records.  He has not identified any 
medical care providers that have treated him for residuals of 
an anthrax injection.  

The duty to assist also includes, when appropriate, the duty 
to conduct a medical examination of the claimant.  See 
38 U.S.C.A. § 5103A(d).  An examination or opinion is 
necessary to make a decision on the claim when the record (1) 
contains competent evidence that the claimant has a current 
disability or persistent or recurrent symptoms of the 
disability; (2) contains evidence which indicates that the 
disability or symptoms may be associated with the claimant's 
active duty; and (3) does not contain sufficient medical 
evidence for VA to make a decision.  See 38 U.S.C.A. 
§ 5103A(d).  Here, the evidence does not indicate that the 
residuals of anthrax injection may be associated with the 
veteran's active service.  See Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003) (VA was not required to provide the 
veteran with a medical examination absent a showing by 
veteran of a causal connection between the disability and 
service).  The veteran has provided no credible evidence of a 
current diagnoses of a disorder related to anthrax injection.  
The RO informed him that he would need medical evidence of a 
current disability, and the veteran has not provided such 
evidence.  

Accordingly, the requirements of the VCAA have been met by 
the RO to the extent possible.  Having determined that the 
duty to notify and the duty to assist have been satisfied, 
the Board turns to an evaluation of the veteran's claim on 
the merits.

Service connection

Service records show that the veteran may have been 
administered an anthrax vaccine in conjunction with his 
Desert Storm service.  However, there is no indication of a 
reaction to such an injection, nor is there any evidence of a 
chronic disease or disorder as a residual of anthrax 
preventative injection.  

There is no current treatment for a chronic disease or 
disorder as a residual of anthrax preventative injection.  No 
health care professional has even suggested that any 
residuals exist.  Thus, contrary to the veteran's contention 
that he has a disability due to his preventative anthrax 
injection in service, there is no competent, medical evidence 
to support his assertion.  In fact, there is no medical 
evidence which supports the claim.  While the veteran is 
competent to describe the symptoms that he experiences, his 
statements are without significant probative value in regard 
to the issue at hand, as the veteran has not been shown to 
possess the medical training or expertise needed to render a 
competent opinion as to diagnosis or medical causation.  See 
Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd, 142 
F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 Vet. App. 195, 201 
(1996); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Thus, the veteran's personal belief that he has 
current residuals of his anthrax preventative injection in 
service cannot serve to prove that such a any residual or 
disability is present.  

In the absence of medical evidence establishing a current 
disability related to anthrax preventative injection in 
active service, the preponderance of the evidence is against 
the claim for service connection for residuals of anthrax 
preventative injection, and there is not an approximate 
balance of positive and negative evidence regarding the 
merits of the issue.  See Gilbert v. Derwinski, 1 Vet. App. 
at 55.


ORDER

New and material evidence has been presented to reopen the 
claim of entitlement to service connection for a skin 
disorder, including seborrheic dermatitis.  To that extent 
only, the claim is granted.  

Service connection for residuals of anthrax injection is 
denied.  


REMAND

Service connection for a skin disorder, including seborrheic 
dermatitis; Service connection for sarcoidosis of the lungs, 
skin, and epididymis

Remand is required in this case to comply with the VCAA.  VA 
has a duty to assist claimants in obtaining evidence needed 
to substantiate a claim.  38 U.S.C.A. §§ 5107(a), 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2003).  

The veteran has reported that he was treated at South West 
Pulmonary Specialists for his sarcoidosis.  The VA treatment 
records refer to ongoing treatment at that facility by Dr. 
Sanchez in August 2002.  He was also reportedly treated for 
sarcoidosis at Presbyterian Hospital in February 2001.  
However, the actual records are not in the claims folder.  
These should be requested by the RO.  Moreover, the RO should 
also request records from Dr. Thomas, the veteran's 
urologist, who is 



treating him for non-pulmonary sarcoidosis and epididymis.  
The veteran has also referenced comments by his 
gastroenterologist related to his sarcoidosis, and he 
reported that his doctors have attributed his sarcoidosis to 
his Persian Gulf service.  The RO should obtain any 
additional relevant records.  

Additionally, the veteran should be scheduled for appropriate 
VA examinations to ascertain whether there is a relationship 
between these current problems and his active service.  Under 
these circumstances, a VA medical examination with an opinion 
based upon review of the entire record would be helpful.  

Accordingly, the case is REMANDED for the following:

1.  Review the claims file and ensure that 
all VCAA notice and duty to assist 
obligations have been satisfied.  
Specifically, (1) inform the appellant about 
the information and evidence not of record 
that is necessary to substantiate the claims; 
(2) inform the appellant about the 
information and evidence that VA will seek to 
provide on his behalf; (3) inform the 
appellant about the information and evidence 
he is expected to provide; and (4) request or 
tell the appellant to provide any evidence in 
his possession that pertains to the claims. 

2.  Ask the veteran to identify all medical 
care providers who have treated him for any 
skin disorder and his residuals of 
sarcoidosis since his separation from 
service, including, but not limited to, South 
West Pulmonary Specialists, Dr. Sanchez, 
Presbyterian Hospital, Dr. Thomas, and his 
gastroenterologist.  Make arrangements to 
obtain these records.




3.  Ask the veteran to provide written 
statements from the doctors he referenced in 
his statement dated April 1, 2003, relating 
his current sarcoidosis to his Persian Gulf 
service.    

4.  Once the foregoing development has been 
accomplished to the extent possible, and the 
medical records have been associated with the 
claims file, request that the veteran be 
afforded:

(a) An appropriate examination to determine 
whether it is at least as likely as not that 
any current sarcoidosis of the lungs, skin, 
and epididymis had its onset during service 
or is related to any in-service disease or 
injury, including the findings of 
epididymitis in November 1989 and in-service 
respiratory complaints/findings; 

(b) An examination to determine whether it is 
at least as likely as not that any current 
skin disorder had its onset during service or 
is related to any in-service disease or 
injury, including the in-service findings of 
seborrheic dermatitis and tinea versicolor 
with ectopic dermatitis.    

The claims file must be made available to and 
reviewed by the examiners prior to the 
requested examinations.  The examiners should 
indicate in the report if the claims file was 
reviewed.  

The examiners must provide comprehensive 
reports including complete rationales for all 
opinions and conclusions reached, citing the 
objective medical findings leading to the 
conclusions.  

5.  Review the claims folder and ensure that 
all of the foregoing development actions have 
been conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination reports.  If the reports do not 
include adequate responses to the specific 
opinions requested, the reports must be 
returned for corrective action.  38 C.F.R. § 
4.2 (2003); see also Stegall v. West, 11 Vet. 
App. 268 (1998).

6.  Readjudicate the appellant's claims, with 
application of all appropriate laws and 
regulations, and consideration of any 
additional information obtained as a result 
of this remand.  If the benefit sought on 
appeal remain denied, the appellant and his 
representative should be provided a 
supplemental statement of the case.  An 
appropriate period of time should be allowed 
for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The purposes of this 
REMAND are to obtain additional information and comply with 
due process considerations.  No inference should be drawn 
regarding the final disposition of this claim as a result of 
this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                     
______________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



